IN THE SUPREME COURT OF PENNSYLVANIA



IN RE:                                   :   NO. 446
                                         :
         REVISION OF EFFECTIVE           :   JUDICIAL ADMINISTRATION
                                         :
         DATE OF RULES 4001-4016
                                         :   DOCKET
         THE PENNSYLVANIA RULES          :
         OF JUDICIAL                     :
         ADMINISTRATION ON COURT         :
         REPORTING AND                   :
         TRANSCRIPTS                     :




                                 AMENDED ORDER



PER CURIAM

       AND NOW, this 12th day of May, 2015, it is ORDERED pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that the June 1, 2015 effective date of
Rules 4001-4016 of the Pennsylvania Rules of Judicial Administration, governing court
reporting and transcripts, and the June 1, 2015 rescission date of Rules 5000.1-5000.13
of the Pennsylvania Rules of Judicial Administration, are revised to January 1, 2017.
See Order No. 436 Judicial Administration Docket (December 4, 2014).

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.